Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BS-1158

IN RE RONALD D. SWANSON-CERNA
                  Respondent,                       Board Docket No. 18-BD-097
Bar Registration Number 472205                      DDN: 007-16

BEFORE: Beckwith and Easterly, Associate Judges, and Farrell, Senior Judge.


                                   ORDER
                           (FILED – November 8, 2018)

      On consideration of the affidavit of Ronald D. Swanson-Cerna, wherein he
consents to disbarment from the bar of the District of Columbia pursuant to D.C.
Bar Rule XI, § 12, which affidavit has been filed with the Clerk of this court, and
the Report and Recommendation of the Board on Professional Responsibility, it is

      ORDERED that the said Ronald D. Swanson-Cerna is hereby disbarred by
consent.

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon
written consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman
of the Board on Professional Responsibility and to the respondent, thereby giving
him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain
rights and responsibilities of disbarred attorneys and the effect of failure to comply
therewith.

                                  PER CURIAM